       Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 1 of 20. PageID #: 1




LESLIE J. HUGHES (Colo. Bar No. 15043)
Securities and Exchange Commission
1961 Stout Street, Suite 1700
Denver, CO 80294
Telephone: (303) 844-1086
Email: HughesLJ@sec.gov


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO

SECURITIES AND EXCHANGE                                )
COMMISSION,                                            )
                                                       )
                        Plaintiff,                     )
                                                       )       No.
                v.                                     )
                                                       )       JURY DEMAND
BRANDON E. COPELAND and                                )
E.B. & COPELAND CAPITAL, INC.,                         )
                                                       )
                        Defendants.                    )

                                           COMPLAINT

        Plaintiff, United States Securities and Exchange Commission (the “SEC”), for its

Complaint against Defendants Brandon E. Copeland (“Copeland”) and E.B. & Copeland Capital,

Inc. (“Copeland Capital”) (collectively, “Defendants”), alleges as follows:

                                        INTRODUCTION

       1.      Copeland has blatantly disregarded an SEC order and continued to repeatedly lie

to prospective investors by, among other things, claiming that he is an experienced investment

adviser who has launched successful, sophisticated hedge funds. He is not. Through this

enforcement action, the SEC seeks to enforce an order it previously issued against Copeland for

multiple violations of the federal securities laws, and seeks injunctive relief and civil penalties

against him and Copeland Capital for new violations of the federal securities laws.
       Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 2 of 20. PageID #: 2



       2.      In July 2019, the SEC entered an order (the “SEC Order”) in an administrative

proceeding that found that Copeland, the co-founder and chief financial officer for two

investment advisers, made false and misleading statements to prospective clients and investors.

The SEC found that Copeland violated multiple provisions of the Investment Advisers Act of

1940 (the “Advisers Act”), 15 U.S.C. § 80b et seq., ordered Copeland to cease and desist from

committing or causing any future violations, barred him from association with any investment

adviser or certain other financial institutions, prohibited him from working with or for a

registered investment company, and ordered him to pay a $25,000 civil penalty.

       3.      At the same time that Copeland was agreeing to be bound by the SEC Order that

prohibited him from future violations of the Advisers Act, he was making plans to violate the

SEC Order, and he has now done so in multiple ways. Copeland established a new investment

adviser, Copeland Capital, through which he solicited prospective investors to participate in a

new investment fund (the “EBCC Fund”). In making those solicitations, through the Copeland

Capital website (the “EBCC website”), Copeland and Copeland Capital made false and

misleading statements about the status and success of the EBCC Fund and Copeland’s industry

experience, and failed to disclose Copeland’s disciplinary history with the SEC.

       4.      By making these false and misleading statements, Copeland and Copeland Capital

committed new violations of Section 206(4) of the Advisers Act and Rule 206(4)-8 promulgated

thereunder. In addition, by engaging in these new violations, Copeland has run afoul of the SEC

Order’s prohibition on future violations. Moreover, by establishing the new investment adviser,

Copeland also violated the prohibition against him associating with an investment adviser.

Copeland has also not paid the $25,000 in civil penalties that were ordered.




                                               -2-
       Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 3 of 20. PageID #: 3



       5.      Based upon Defendants’ violations of the Advisers Act, the SEC seeks permanent

injunctions against each of the Defendants enjoining them from yet additional future violations

of the securities laws, disgorgement of Defendants’ ill-gotten gains from the unlawful activity set

forth in this Complaint together with prejudgment interest, civil penalties against Defendants

pursuant to Section 209(e) of the Advisers Act, and such other relief that the Court may deem

appropriate. Based on Copeland’s violations of the SEC Order, the SEC seeks additional civil

penalties against him and disgorgement of any ill-gotten gains he received from the unlawful

activity set forth in this Complaint.

                                 JURISDICTION AND VENUE

       6.      This Court has jurisdiction under Sections 209(d), 209(e), and 214(a) of the

Advisers Act, 15 U.S.C. §§ 80b-9(d), 80b-9(e), and 80b-14(a).

       7.      Defendants, directly or indirectly, made use of the mails or any means or

instrumentality of interstate commerce in the transactions, practices, or courses of business set

forth in this Complaint. Copeland and Copeland Capital offered prospective investors

participation in a pooled investment vehicle, the EBCC Fund, by means of the EBCC website

that was available on the Internet, which is a means or instrumentality of interstate commerce.

       8.      Venue lies in the Northern District of Ohio pursuant to Section 214(a) of the

Advisers Act, 15 U.S.C. § 80b-14(a). Copeland resides in this district, and transacted the

business of Copeland Capital from Copeland’s residence in Painesville, Ohio. Many of the acts,

practices, transactions, and courses of business alleged in this Complaint occurred with the

Northern District of Ohio.




                                                -3-
       Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 4 of 20. PageID #: 4



                            DEFENDANTS AND RELATED PARTY

        9.      Brandon E. Copeland (“Copeland”) is a resident of Painesville, Ohio. Copeland

is the founder, sole owner, chairman, and chief investment officer of Copeland Capital; he is

both a director and employee of Copeland Capital. He was previously the co-founder and chief

financial officer for two investment advisers, Salus L.P. (“Salus”) and S.A.I.C. Limited.

        10.     E.B. & Copeland Capital, Inc. (“Copeland Capital”) is an investment adviser

that Copeland incorporated in New York in June 2019 for the purpose of serving as the general

partner to the EBCC Fund.

        11.     E.B. & Copeland Capital, L.P. (the “EBCC Fund”) was a limited partnership

formed in New York in July 2019. EBCC Fund listed Copeland Capital as its general partner

and Copeland as a limited partner. The EBCC Fund was a pooled investment vehicle that held

itself out as being engaged primarily in, or proposed to engage primarily in, the business of

investing, reinvesting, or trading in securities.

                                               FACTS

I.      The SEC Order

        12.     On July 17, 2019, based on Copeland’s offer of settlement, the SEC issued an

order against Copeland, which is titled an Order Instituting Administrative and Cease-and-Desist

Proceeding Pursuant to Sections 203(e), 203(f) and 203(k) of the Investment Advisers Act of

1940 and Section 9(b) of the Investment Company Act of 1940, Making Findings, and Imposing

Remedial Sanctions and a Cease-and-Desist Order (the “SEC Order”). The SEC Order is

attached as Exhibit 1.

        13.     The SEC Order found that Copeland and another individual made false and

misleading statements to prospective investors. These false and misleading statements were



                                                    -4-
       Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 5 of 20. PageID #: 5



made in Form ADV filings, the form used by investment advisers to register with the SEC, by

Salus, an investment adviser formed by Copeland, and in a Confidential Offering Memorandum

for the private fund managed by Salus and Copeland (the “Salus Fund”). See SEC Order Exhibit

1.

       14.     The SEC also found that Copeland, through these entities, made false and

misleading statements regarding: (i) Salus’ assets under management, number of clients, asset

allocation, and eligibility for registration as an investment adviser with the SEC; (ii) the Salus

Fund’s investment strategy and the expertise and experience of its managers; and (iii) the hiring

of a specific accountant, legal counsel, prime broker, and custodian for the Salus Fund. In fact,

Salus never had any assets under management or clients; Salus was never eligible to register with

the SEC as an investment adviser; none of the individuals or entities involved had any relevant

experience; and the Salus Fund never operated in the manner described in its offering

documents. See SEC Order, Exhibit 1.

       15.     Based on these factual findings, the SEC found that Copeland willfully violated

Sections 206(1) and 206(2) of the Advisers Act, 15 U.S.C. §§ 80b-6(1) and (2), which make it

unlawful for any investment adviser, by use of the means of interstate commerce, directly or

indirectly, to (1) “employ any devise, scheme, or artifice to defraud any client or prospective

client” or (2) “engage in any transaction, practice, or course of business which operates as a

fraud or deceit upon any client or prospective client.” See SEC Order, Exhibit 1.

       16.     The SEC also found that Copeland willfully violated Section 206(4) of the

Advisers Act and Rule 206(4)-8 promulgated thereunder, 15 U.S.C. § 80b-6(4) and 17 C.F.R. §

275.206(4)-8, which make it unlawful for any investment adviser to a pooled investment vehicle

to “[m]ake any untrue statement of a material fact or to omit to state a material fact necessary to



                                                -5-
       Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 6 of 20. PageID #: 6



make the statements made, in the light of the circumstances under which they were made, not

misleading, to any investor or prospective investor in the pooled investment vehicle” or “engage

in any act, practice, or course of business that is fraudulent, deceptive, or manipulative with

respect to any investor or prospective investor in the pooled investment vehicle.” See SEC

Order, Exhibit 1.

       17.     The SEC also found that Copeland willfully violated Section 207 of the Advisers

Act, 15 U.S.C. § 80b-7, which makes it “unlawful for any person willfully to make any untrue

statement of a material fact in any registration application or report filed with the Commission ...

or willfully to omit to state in any such application or report any material fact which is required

to be stated therein.”

       18.     The SEC also found that Copeland willfully aided and abetted Salus’ violation of

Section 203A of the Advisers Act, 15 U.S.C. § 80b-3a, which generally prohibits an investment

adviser that is regulated or required to be regulated in the State in which it maintains its principal

office and place of business from registering with the Commission unless it has assets under

management of not less than $25,000,000, or such higher amount as the Commission may, by

rule, deem appropriate, or is an adviser to an investment company registered under the

Investment Company Act. See SEC Order, Exhibit 1.

       19.     The SEC issued the SEC Order pursuant to Section 203(f) of the Advisers Act, 15

U.S.C. § 80b-3(f), which authorizes the SEC to bar certain individuals from “being associated

with an investment adviser”; Section 203(k) of the Advisers Act, 15 U.S.C. § 80b-3(k), which

authorizes the SEC to enter an order requiring a person to “cease and desist from committing or

causing” violations of the Advisers Act; and Section 9(b) of the Investment Company Act of




                                                 -6-
         Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 7 of 20. PageID #: 7



1940, 15 U.S.C. § 80a-9(b), which authorizes the SEC to prohibit a person from working with or

for a registered investment company. See SEC Order, Exhibit 1.

         20.    Based on these findings, the SEC: (i) ordered Copeland to cease and desist from

committing or causing any violations and any future violations of Sections 203A, 206(1), 206(2),

206(4) and Section 207 of the Advisers Act, and Rule 206(4)-8 promulgated thereunder; (ii)

barred Copeland from association with any broker, dealer, investment adviser, municipal

securities dealer, municipal advisor, transfer agent, or nationally recognized statistical rating

organization; (iii) prohibited Copeland from serving or acting as an employee, officer, director,

member of an advisory board, investment adviser or depositor or, or principal underwriter for, a

registered investment company or affiliated person of such investment adviser, or depositor, or

principal underwriter, and (iv) ordered Copeland to pay a civil money penalty of $25,000, plus

outstanding interest pursuant to 31 U.S.C. § 3717, within fourteen days from the date of the SEC

Order. See SEC Order, Exhibit 1.

II.      The SEC Seeks to Have the Court Enforce the SEC Order.

         21.    Section 209(d) of the Advisers Act, 15 U.S.C. § 80b-9, provides, “Whenever it

shall appear to the [SEC] that any person has engaged, is engaged, or is about to engage in any

act or practice constituting a violation of . . . any order [instituted under the Adviser Act] . . . it

may in its discretion bring an action in the proper district court of the United States . . . to

enforce compliance with” that order.

         22.    As demonstrated below, Copeland violated the SEC Order in numerous ways, in

addition to committing new violations of the Adviser Act.

         23.    The SEC seeks an order from this Court enforcing compliance with the SEC

Order.



                                                  -7-
       Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 8 of 20. PageID #: 8



III.   Copeland Violated the SEC Order and Copeland and Copeland Capital Committed
       New Violations of Section 206(4) of the Advisers Act and Rule 206(4)-8 Thereunder.

       24.     The SEC Order barred Copeland, under Section 203(f) of the Advisers Act, from

association with an investment adviser without the consent of the SEC. Section 203(f) of the

Advisers Act makes it “unlawful for any person as to whom such an order suspending or barring

him from being associated with an investment adviser is in effect to willfully become, or to be,

associated with an investment adviser without the consent of the [SEC].”

       25.     Copeland’s creation of, and association with, Copeland Capital, as detailed below,

violated the SEC Order.

       26.     The SEC Order also ordered Copeland to cease and desist from committing or

causing any violations and any future violations of, among other laws, Section 206(4) of the

Advisers Act and Rule 206(4)-8 promulgated thereunder. As detailed below, Copeland and

Copeland Capital engaged in conduct that violated Section 206(4) of the Advisers Act and Rule

206(4)-8 promulgated thereunder. These violations by Copeland are not only new violations of

the securities laws but also violate the SEC Order.

       A.      Copeland Establishes Copeland Capital and the EBCC Fund at the Same Time
               He’s Negotiating a Settlement with the SEC.

       27.     Between the date when Copeland signed an offer to settle the SEC’s claims

against him on May 7, 2019, and the date when the SEC Order was entered by the SEC on July

17, 2019, Copeland took steps to establish a new investment adviser and private fund that were

nearly identical to Salus and the Salus Fund.

       28.     In June 2019, Copeland incorporated Copeland Capital with New York.

Copeland also secured purported office-sharing space for Copeland Capital at 1330 Avenue of

the Americas, New York, New York, and began using that address on various documents.



                                                -8-
       Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 9 of 20. PageID #: 9



       29.     In July 2019, Copeland filed a limited partnership certificate with New York to

establish the EBCC Fund. Copeland Capital is listed as the general partner. Copeland also

opened a bank account for the EBCC Fund.

       30.     In or about July 2019, Copeland launched a website for Copeland Capital (the

“EBCC website”), which described the company as a hedge fund that specialized in fixed

income products, alternative investments, and derivatives. The EBCC website identified

Copeland as the Founder, Chairman, and Chief Investment Officer of Copeland Capital who

started the “newly launched hedge fund organization as a spur of innovation that emanated from

his participation in the co-founding and management of two other private capital management

organizations founded respectively in July 2014 and October 2017.”

       31.     These actions to establish Copeland Capital and launch its website demonstrate

that Copeland acted in bad faith and never intended to abide by the SEC Order despite his

agreement to do so.

       32.     After the SEC Order was entered on July 17, 2019, Copeland continued to move

forward with his plan to manage a new private fund by, among other things: (i) maintaining the

EBCC website; (ii) arranging meetings with prospective auditors, prime brokers, fund

administrators, and attorneys to discuss the logistics and costs of setting up and running a new

private fund; and (iii) seeking information about and making offers for the EBCC Fund to invest

in various alternative investments, primarily real property.

       B.      Copeland Capital and Copeland Are Investment Advisers and Copeland is an
               Associated Person; the Fund is a Pooled Investment Vehicle; and Copeland
               Violated Section 203(f) of the Advisers Act.

       33.     Copeland Capital is an investment adviser within the meaning of Section

202(a)(11) of the Advisers Act, 15 U.S.C. § 80b-2(a)(11). Copeland Capital held itself out as an

investment adviser and general partner of the EBCC Fund via its EBCC website. EBCC website
                                               -9-
      Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 10 of 20. PageID #: 10



described the EBCC Fund as a hedge fund that specialized in fixed income products, alternative

investments, and derivatives. Copeland Capital, as the general partner of the EBCC Fund, was in

the business of advising the EBCC Fund as to the value of the fixed income products, alternative

investments, and derivatives in which the Fund planned to invest. Pursuant to the EBCC Fund’s

Limited Partnership Agreement, Copeland Capital was entitled to receive 51 percent of the

EBCC Fund’s income from operations.

        34.     As the founder, sole owner, sole officer, director and chief investment officer of

Copeland Capital, Copeland had complete control over the firm, and Copeland Capital was his

alter ego. Copeland expected to receive compensation for his services once the Fund was

successful. Copeland was an associated person of investment adviser Copeland Capital.

        35.     Copeland also acted as an investment adviser to the EBCC Fund in his individual

capacity. Copeland promoted himself on the EBCC website as the chief investment officer of

the EBCC Fund and held himself out as being in the business of advising the EBCC Fund on

investing in securities.

        36.     The EBCC Fund was a pooled investment vehicle within the meaning of Rule

206(4)(b), 17 C.F.R. § 275.206(4)-8(b). The EBCC Fund was an issuer that proposed to engage

primarily in the business of investing, reinvesting, or trading in securities.

        37.     By associating with an investment adviser, Copeland willfully violated Section

203(f) of the Advisers Act and the SEC Order.

        C.      Copeland and Copeland Capital Violated the SEC Order and Committed New
                Violations of the Advisers Act by Making Material Misrepresentations and
                Omissions on the EBCC Website.

        38.     In an effort to raise funds for the EBCC Fund, Copeland and Copeland Capital

made numerous material false and misleading statements and omissions regarding, among other

things, the size and operations of Copeland Capital, Copeland’s relevant experience and
                                                - 10 -
      Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 11 of 20. PageID #: 11



connections, and Copeland’s disciplinary history as reflected in the SEC Order. These false and

misleading statements were published to prospective investors of the EBCC Fund, a pooled

investment vehicle, beginning in July 2019, on the EBCC website. Copeland created and

controlled all content for the EBCC website.

       39.     First, Copeland and Copeland Capital made statements on the EBC website that

gave the impression that the EBCC Fund was operational and making investments. The website

stated that “[f]ixed income products are at the heart of our organization” (emphasis added), and,

in describing the EBCC Fund’s purported long/short strategy, stated that this “proven strategy”

serves as “the basis to both our fixed income and equity portfolios.” A reasonable investor

would have understood from these representations that the EBCC Fund was operational and

making investments.

       40.     Each of these statements was false and misleading because the EBCC Fund had

never invested in any fixed income products (or anything else), had never employed a long/short

strategy, and Copeland and Copeland Capital had never managed any pooled investment

portfolios of any kind.

       41.     Each of the above representations regarding the operations of Copeland Capital

were false and misleading when made, and Copeland and Copeland Capital should have known

that their statements were false and misleading. Copeland and Copeland Capital knew the true

operations of Copeland Capital.

       42.     Copeland and Copeland Capital omitted to state material facts that were necessary

to render their statements regarding the operations of Copeland Capital not misleading.

       43.     The above representations and omissions regarding the operations of Copeland

Capital were material to prospective investors because, among other things, prospective investors



                                               - 11 -
      Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 12 of 20. PageID #: 12



would want to know whether Copeland Capital was a functioning investment adviser with

existing assets.

        44.        Second, Copeland and Copeland Capital made statements on the EBCC website

that gave the impression that the EBCC Fund would have significant assets under management

and hundreds of employees around the world. The EBCC website included a “Numbers That

Count” section that projected that Copeland Capital would have $150 million in assets under

management by the second quarter of 2020, 300 employees by the first quarter of 2021, and four

global offices by 2022. A reasonable investor would have understood from these representations

that Copeland Capital had a reasonable basis for these projections.

        45.        Each of these statements was false and misleading because, in July 2019 when

Copeland first published the EBCC website, Copeland Capital had no assets under management

and the only employee, Copeland, ran the business from his apartment in Ohio, not the New

York office building prominently displayed on the website. Although the EBCC website

described the “Numbers That Count” as Copeland Capital’s short-term goals rather than a past or

current status, because Copeland Capital had no startup capital and no access to capital,

Copeland and Copeland Capital had no reasonable basis to believe that Copeland Capital could

achieve those goals.

        46.        Each of the above representations regarding the size and operations of Copeland

Capital were false and misleading when made, and Copeland and Copeland Capital should have

known that their statements were false and misleading. Copeland and Copeland Capital knew

the true operations of Copeland Capital.

        47.        Copeland and Copeland Capital omitted to state material facts that were necessary

to render their statements regarding the size and operations of Copeland Capital not misleading.



                                                 - 12 -
      Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 13 of 20. PageID #: 13



       48.     The above representations and omissions regarding the operations of Copeland

Capital were material to prospective investors because, among other things, prospective investors

would want to know whether Copeland Capital was a large professional organization with

millions of dollars under management as opposed to an adviser with one employee, no office,

and no assets under management.

       49.     Third, Copeland and Copeland Capital made statements on the EBCC website that

gave the impression that Copeland had significant relevant experience and connections. The

EBCC website stated that Copeland “maintains a plethora of relationships within Asia that have

enhanced his ability to source, finance, and deliver physical metals to the London Metal

Exchange (LME).” The EBCC website also stated that Copeland “maintains several key

relationships within the capital markets and insurance industries that support the perpetuity of”

Copeland Capital. A reasonable investor would have understood from these representations that

Copeland had significant relevant experience and connections.

       50.     Each of these statements was false and misleading. Copeland had no key

relationships within the capital markets or insurance industries and had very limited experience

with the LME. He had only completed one “trial run” of a small amount of metals to the LME,

which was not profitable, and had no plans to deliver any other metals to the LME.

       51.     Each of the above representations regarding Copeland’s relevant experience and

key relationships were false and misleading when made, and Copeland and Copeland Capital

should have known that their statements were false and misleading. Copeland and Copeland

Capital knew that Copeland did not have the experience or key relationships claimed on the

EBCC website.




                                               - 13 -
     Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 14 of 20. PageID #: 14



       52.    Copeland and Copeland Capital omitted to state material facts that were necessary

to render their statements regarding Copeland’s relevant experience and key relationships not

misleading.

       53.    The above representations and omissions regarding Copeland’s relevant

experience and connections were material to prospective investors because, among other things,

prospective investors would want to know whether their investment adviser had relevant

experience and key relationships.

       54.    Fourth, Copeland and Copeland Capital failed to disclose the SEC Order on the

EBCC website, including that the SEC Order barred Copeland from associating with an

investment adviser, which made it illegal for Copeland to start or operate Copeland Capital and

the EBCC Fund. In the “About the Founder” section of the EBCC website, Copeland described

his past experience with “two other private capital management organizations” without

referencing by name the two investment advisers that had been respondents in the SEC Order. A

reasonable investor would have understood from these statements that Copeland had prior

investment advisory experience and that he had never been disciplined by the SEC.

       55.    In light of the SEC Order, these statements were misleading.

       56.    The representations regarding Copeland’s experience, without mention of the

SEC Order, were misleading when made, and Copeland and Copeland Capital should have

known that their statements were misleading. Copeland and Copeland Capital were aware of the

SEC Order.

       57.    Copeland and Copeland Capital omitted to state material facts that were necessary

to render their statements regarding Copeland’s relevant experience and key relationship not

misleading.



                                             - 14 -
      Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 15 of 20. PageID #: 15



        58.     Information related to Copeland’s disciplinary history would be material to any

prospective EBCC Fund investor because a prospective investor would want to know that

Copeland had been previously found to have engaged in fraud and that, as a result, he was

prohibited from running Copeland Capital.

        59.     As a result of these false and misleading statements and omissions of material

fact, Copeland and Copeland Capital violated Section 206(4) of the Advisers Act and Rule

206(4)-8 thereunder and also violated the requirement in the SEC Order to cease-and-desist from

committing or causing any violations and future violations of these provisions.

IV.     In the Alternative, Copeland Aided and Abetted Copeland Capital’s Violations of
        Section 206(4) of the Advisers Act and Rule 206-4(8) Promulgated Thereunder.

        60.     Copeland, by virtue of the conduct described above, knowingly or recklessly

provided substantial assistance to Copeland Capital’s violations of Section 206(4) of the

Investment Adviser Act and Rule 206(4)-8 promulgated thereunder.

V.      Copeland Violated Other Provisions of the SEC Order.

        A.      Copeland Violated the SEC Order by Failing to Pay Civil Penalties.

        61.     The SEC Order directed Copeland to pay a civil penalty in the amount of $25,000

within fourteen days of entry of the SEC Order. The SEC Order was entered on July 17, 2019.

        62.     Copeland has not made any payment pursuant to the SEC Order.

                                 FIRST CLAIM FOR RELIEF
                           Enforcement of the SEC Order Pursuant to
                               Section 209(d) of the Advisers Act
                                      (Against Copeland)

        63.     Plaintiff re-alleges and incorporates paragraphs 1 through 62 of the Complaint by

reference as if set forth in this Claim.

        64.     Section 209(d) of the Advisers Act, 15 U.S.C. § 80b-9(d), provides, in part:



                                               - 15 -
      Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 16 of 20. PageID #: 16



                Whenever it shall appear to the [SEC] that any person has engaged,
                is engaged, or is about to engage in any act or practice constituting
                a violation of ... any ... order hereunder, ... it may in its discretion
                bring an action in the proper district court of the United States, ...
                to enforce compliance with ... any ... order hereunder.

        65.     By reason of the foregoing, Copeland violated, and unless enjoined, will continue

to violate the SEC Order.

                                SECOND CLAIM FOR RELIEF
                          Violation of Section 203(f) of the Advisers Act
                                        (Against Copeland)

        66.     Plaintiff re-alleges and incorporates paragraphs 1 through 62 of the Complaint by

reference as if set forth in this Claim.

        67.     By engaging in the acts and conduct alleged herein, Copeland, while subject to an

SEC order barring him from association with an investment adviser, became associated with an

investment adviser without the consent of the SEC.

        68.     Copeland engaged in the above-referenced conduct willfully.

        69.     By reason of the foregoing, Copeland violated, and unless enjoined, will continue

to violate Section 203(f) of the Advisers Act, 15 U.S.C. § 80b-3(f).

                                 THIRD CLAIM FOR RELIEF
                       Violation of Section 206(4) of the Advisers Act and
                            Rule 206(4)-8 Promulgated Thereunder
                                   (Against Both Defendants)

        70.     Plaintiff re-alleges and incorporates paragraphs 1 through 62 of the Complaint by

reference as if set forth in this Claim.

        71.     At all times relevant to the Complaint, Copeland and Copeland Capital acted as

investment advisers to the EBCC Fund, which is a pooled investment vehicle as defined in Rule

206(4)-8(b), 17 C.F.R. § 275.206(4)-8(b). Copeland and Copeland Capital, while acting as

investment advisers to a pooled investment vehicle, by use of the mails or any means or

                                                 - 16 -
      Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 17 of 20. PageID #: 17



instrumentality of interstate commerce, directly or indirectly, engaged in acts practices or course

of business that were fraudulent, deceptive, or manipulative. Copeland and Copland Capital,

directly or indirectly:

        (a) Made untrue statements of material fact and omitted to state material facts necessary

              to make statements made, in light of the circumstances under which they were made,

              not misleading, to investors and prospective investors in a pooled investment vehicle;

              or

        (b) Otherwise engaged in acts, practices or courses of business that were fraudulent,

              deceptive, or manipulative with respect to investors or prospective investors in a

              pooled investment vehicle.

        72.        By reason of the foregoing, Defendants violated, and unless enjoined, will

continue to violate Section 206(4) of the Advisers Act, 15 U.S.C. § 80b-6(4), and Rule 206(4)-8

thereunder, 17 C.F.R. § 275.206(4)-8.

                             FOURTH CLAIM FOR RELEIF
  Aiding and Abetting Fraud on Investors in a Pooled Investment Vehicle in Violation of
      Section 206(4) of the Advisers Act and Rule 206(4)-8 Promulgated Thereunder
                                    (Against Copeland)

        73.        Plaintiff re-alleges and incorporates paragraphs 1 through 62 of the Complaint by

reference as if set forth in this Claim.

        74.        As a result of the conduct alleged herein, Copeland aided and abetted Copeland

Capital’s violations of Section 206(4) of the Advisers Act and Rule 206(4)-8 promulgated

thereunder by knowingly or recklessly providing substantial assistance to Copeland Capital

which, while acting as an investment adviser to a pooled investment vehicle, by use of the mails

or any means or instrumentality of interstate commerce, directly or indirectly, engaged in acts,




                                                 - 17 -
      Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 18 of 20. PageID #: 18



practices or courses of business that were fraudulent, deceptive, or manipulative and, directly or

indirectly:

        (a) Made untrue statements of material fact and omitted to state material facts necessary

              to make statements made, in light of the circumstances under which they were made,

              not misleading, to investors and prospective investors in a pooled investment vehicle;

              or

        (b) Otherwise engaged in acts, practices or courses of business that were fraudulent,

              deceptive, or manipulative with respect to investors or prospective investors in a

              pooled investment vehicle.

        75.        By reason of the foregoing, Copeland, directly or indirectly, aided and abetted,

and unless enjoined, will continue to aid and abet violations of, Section 206(4) of the Advisers

Act, 15 U.S.C. § 80b-6(4), and Rule 206(4)-8 thereunder, 17 C.F.R. § 275.206(4)-8.

                                       PRAYER FOR RELIEF

        WHEREFORE, the SEC respectfully requests that the Court enter an order:

                                                    I.

        Finding that the Defendants committed the violations alleged in this Complaint.

                                                   II.

        Enforcing the SEC Order as to Copeland.

                                                   III.

        Entering an Injunction, in a form consistent with Rule 65(d) of the Federal Rules of Civil

Procedure, requiring, as provided in the SEC Order, that Copeland:




                                                  - 18 -
      Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 19 of 20. PageID #: 19



       a.       cease and desist from committing or causing any violations and any future

                violations of Sections 203A, 206(1), 206(2), 206(4), and 207 of the Advisers Act

                and Rule 206(4)-8 promulgated thereunder;

       b.       is barred from association with any broker, dealer, investment adviser, municipal

                securities dealer, municipal advisor, transfer agent, or nationally recognized

                statistical rating organization;

       c.       is prohibited from serving or acting as an employee, officer, director, member of

                an advisory board, investment adviser or depositor of, or principal underwriter

                for, a registered investment company or affiliated person or such investment

                adviser, depositor, or principal underwriter; and

       d.       pay the civil money penalty of $25,000, plus outstanding interest pursuant to 31

                U.S.C. § 3717.

                                                    IV.

       Entering an Injunction, in a form consistent with Rule 65(d) of the Federal Rules of Civil

Procedure, permanently restraining and enjoining each of the Defendants from violating, directly

or indirectly, the laws and rules alleged in this Complaint.

                                                    V.

       Ordering that each Defendant disgorge any and all ill-gotten gains, together with pre-

judgment interest, derived from the improper conduct set forth in this Complaint.

                                                    VI.

       Ordering that Copeland pay civil penalties pursuant to Sections 209(e)(1) and 209(e)(4)

of the Advisers Act, 15 U.S.C. § 80b-9(e)(1) and (4), for: a) his willful violations of Section

203(f), b) his violations of Section 206(4) of Advisers Act and Rule 206(4)-8 promulgated



                                                   - 19 -
      Case: 1:20-cv-00589-PAG Doc #: 1 Filed: 03/18/20 20 of 20. PageID #: 20



thereunder, and c) his violations of a cease-and-desist order entered by the SEC pursuant to

Section 203(k) of the Advisers Act all as alleged herein.

                                               VII.

       Ordering that Copeland Capital pay a civil penalty pursuant to Section 209(e)(1) of the

Advisers Act [15 U.S.C. § 80b-9(e)(1)] for its violation of Section 206(4) of Advisers Act and

Rule 206(4)-8 thereunder as alleged herein.

                                              VIII.

       Ordering such relief as may be necessary for enforcement of any order of this Court as to

the civil monetary penalty pursuant to the Federal Debt Collection Procedures Act, 28 U.S.C.

§§ 3001 – 3308.

                                                IX.

       Ordering that the Court retain jurisdiction as appropriate to assure and effect compliance

with the orders entered herein.

                                                X.

       Ordering such other and further relief as may be just and proper.

                                        JURY DEMAND

       The SEC demands a jury in this matter.


Respectfully submitted, March 18, 2020.

                                              /s/ Leslie J. Hughes
                                              LESLIE J. HUGHES (Colo. Bar No. 15043)
                                              Attorney for Plaintiff
                                              SECURITIES AND EXCHANGE COMMISSION
                                              1961 Stout Street, Suite 1700
                                              Denver, CO 80294
                                              Telephone: (303) 844-1086
                                              Email: HughesLJ@sec.gov



                                              - 20 -
